1-: " ,\
I                                                                                                                                                              ()_
I       AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Pagel of l


    <                                       UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                          (For Offenses Committed On or After November I, 1987)
                                          v.

                                Rogelio Garcia-Munoz                                      Case Number: 3:19-mj-21891

                                                                                          Kenneth J Troiano
                                                                                          Defendant's Attorney


        REGISTRATION NO. 33886408

        THE DEFENDANT:
         [:gj pleaded guilty to count(s) I of Complaint
                                                   ~~~-'-~~~~~~~~~~~~~~~~~~~~~~~


           D was found guilty to count(s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                  , Nature of Offense                                                                Couut Number(s)
        8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      l

           D The defendant has been found not guilty on count(s)                 ~~~~~~~~~~~~~~~~~~~·


           D Count(s)                                                                      dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                        ]1g TIME SERVEb                               D                                        days

            [:gj Assessment: $10 WAIVED                   [:gj Fine: WAIVED
           [:gj Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                            charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Monday, May 13, 2019
                                                                                       Date of Imposition of Sentence

                  .      L0C,/       i/
           R
               ece1ved    , 'L.---- {!--,
                           !
                         DUSM
                                          ··;'l
                                                  '--
                                                                      FILED
                                                                                       HONqRABL'E ROBERT N. BLOCK
                                                                      MAY 1 3 2019     UNITED STATES MAGISTRATE JUDGE

                                                         CL.ER!{, U.S. [H.~TRICT COURT
                                                       SOUTfli::J\oJ DIJTi<iCT OF CALIFORNIA
           Clerk's Office Copy                         BY                            DEPUTY                                           3:19-mj-21891
